                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROBERTA LINDENBAUM, individually                  Case No.: 1:19-cv-2862-PAG
and on behalf of all others similarly situated,

               Plaintiff,                         JUDGE PATRICIA A. GAUGHAN

       v.

REALGY, LLC d/b/a REALGY
ENERGY SERVICES, a Connecticut
limited liability company, and JOHN DOE
CORPORATIONS 1-10,

               Defendants.


 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT REALGY, LLC’S
             MOTION TO DISMISS AMENDED COMPLAINT
    I.      INTRODUCTION

         Defendant Realgy, LLC’s (“Realgy” or “Defendant”) Motion to Dismiss the Amended

Complaint (“Motion”) may deserve points for originality, but it gets none for accuracy. In Barr

v. Am. Ass'n of Political Consultants, Inc, 140 S. Ct. 2335 (2020) (“AAPC”), applying basic

severability principles developed over the last 100 years, seven of the nine Supreme Court

justices agreed that the 2015 “Government Debt Exemption” was severable from the remainder

of the TCPA, concluding that “the entire 1991 robocall restriction should not be invalidated, but

rather that the 2015 government-debt exception must be invalidated and severed from the

remainder of the statute.” Id. at 2343 (emphases added). In doing so, the Court was careful to

avoid invalidating the remaining sections of the TCPA – including the automated-call ban, the

very heart of the statute – acknowledging that “even after 2015, Congress has retained a very

broad restriction on robocalls . . . [the] continuing robocall restriction proscribes tens of millions

of would-be robocalls that would otherwise occur every day,” and that “Congress’s continuing

broad prohibition of robocalls amply demonstrates Congress’s continuing interest in consumer

privacy.” Id. at 2348 (emphases in original); see also id. at 2355 (“In short, the correct result in

this case is to sever the 2015 government-debt exception and leave in place the longstanding

robocall restriction”).

         To avoid any confusion on this point, Justice Kavanaugh, writing for the Court in a

section joined, either directly or via concurrence, by six other justices, explained:

                As the Government acknowledges, although our decision means the
                end of the government-debt exception, no one should be penalized
                or held liable for making robocalls to collect government debt after
                the effective date of the 2015 government-debt exception and before
                the entry of final judgment by the District Court on remand in this
                case, or such date that the lower courts determine is appropriate. On
                the other side of the ledger, our decision today does not negate the



                                                   1
                liability of parties who made robocalls covered by the robocall
                restriction.

Id. at 2355, n. 12 (emphasis added) (internal citation omitted).

         Defendant, as it did in its rejected motion to stay, asks this Court to reach the opposite

conclusion, finding that the entire TCPA was invalid for five years (from 2015 to 2020) and that

no one who made unsolicited robocalls during that period, like Defendant, can be held liable for

them. There is zero basis for this reading in either the AAPC decision or the decades of Supreme

Court jurisprudence undergirding it. Defendant’s tortured analysis simply ignores the obvious

import of the ruling while attempting to “get off on a technicality.” But “[c]onstitutional

litigation is not a game of gotcha against Congress, where litigants can ride a discrete

constitutional flaw in a statute to take down the whole, otherwise constitutional statute.” AAPC at

2351. Defendant’s motion should be denied.

   II.      RELEVANT FACTS

         Since its inception nearly 30 years ago, the TCPA has prohibited companies like Realgy

from placing calls using an artificial or prerecorded voice (“prerecorded calls”) when making

calls to cellular telephones and residential landline telephones without first obtaining consent.

Plaintiff’s Amended Complaint (“Am. Compl.”) ¶ 12. Realgy has violated, and continues to

violate, the TCPA and its implementing regulations by placing, or having placed on its behalf,

prerecorded calls to both cellular telephone subscribers and residential landline telephone

subscribers (a) who have not expressly consented to receiving such calls and/or (b) who have

expressly requested not to receive such calls. Id. ¶ 13. Consumer complaints about Realgy’s

invasive and repetitive calls are in fact legion. Id. ¶ 18. Because Realgy is an energy supply

company, none of these calls have anything to do with government debt.




                                                   2
       On November 26, 2019 Plaintiff received an unsolicited, prerecorded phone call on her

cellular telephone from, or on behalf, of Realgy. The caller asked Plaintiff for her billing account

number and confirmed that Realgy would be the energy supplier. Indeed, given the unusual

nature of Realgy’s name, Plaintiff asked the phone representative to repeat it. The representative

repeated Realgy Energy’s name and spelled it for Plaintiff. Id. ¶¶ 28-31. This solicitation call had

nothing to do with government debt.

       Then, on March 3, 2020, after she filed her initial Complaint in this action, Plaintiff

received another unsolicited, pre-recorded phone call by or on behalf of Realgy, this time on her

residential landline phone. Id. ¶ 32. This caller also attempted to sell Plaintiff Realgy’s energy

services and had nothing to do with government debt.

       There is no question these allegations state a claim for relief against Realgy under the

TCPA; indeed, Defendant has not moved to dismiss under Rule 12(b)(6). Instead, Defendant

argues that it is not liable for these calls because the TCPA simply did not exist after 2015.

Between the United States Supreme Court, United States Congress, legal scholars and

commentators, and both the plaintiff and defense class action bars, Realgy seems to be the only

one who believes this: for example, a review of more than two dozen client alerts, blog posts,

and memos authored by various defense-oriented law firms (including some of the largest in the

country), accurately noting the Supreme Court’s holding in AAPC, shows that none of them think

the TCPA was unconstitutional in toto for five years. See Declaration of Adam Savett, filed

concurrently herewith. They are correct.




                                                  3
   III.      ARGUMENT

          A. The TCPA’s General Prohibition of Robocalls Remained Valid and Enforceable
             at All Times

          Defendant’s argument is straightforward: because the Supreme Court ruled that the

Government Debt Exemption was unconstitutional, and because that Exemption was part of the

TCPA from 2015 until early-July 2020, the entire Act was unconstitutional during that time and,

therefore, the TCPA-violative calls Defendant placed in 2019 and early 2020 are not legally

actionable. See generally Motion. The argument is also wrong, replacing the Supreme Court’s

well-established law on severability with creative theorizing.

          At its most basic level, severability is designed to remove an invalid portion of a statute

without voiding any remaining valid portions. See, e.g., Dorchy v. Kansas, 264 U.S. 286, 289–

290, 44 S.Ct. 323, 68 L.Ed. 686 (1924) (“A statute bad in part is not necessarily void in its

entirety. Provisions within the legislative power may stand if separable from the bad”); Loeb v.

Columbia Township Trustees, 179 U.S. 472, 490, 21 S.Ct. 174, 45 L.Ed. 280 (1900) (“one

section of a statute may be repugnant to the Constitution without rendering the whole act void”).

          Justice Kavanaugh was indeed quite careful not to invalidate the TCPA’s general ban on

robocalls, pointing to Congress’s and the American public’s clear interest in restricting them.

AAPC at 2356 (noting that the approach suggested in Justice Gorsuch’s partial concurrence “of

injunctive relief, plus stare decisis, would in effect allow all robocalls to cell phones—

notwithstanding Congress’s decisive choice to prohibit most robocalls to cell phones . . . . That

approach would disrespect the democratic process, through which the people’s representatives

have made crystal clear that robocalls must be restricted [and] would end up harming a different

and far larger set of strangers to this suit—the tens of millions of consumers who would be




                                                    4
bombarded every day with nonstop robocalls notwithstanding Congress’s clear prohibition of

those robocalls”).

        And, again, if this language did not express plainly enough that the Court had no

intention of giving violators a five-year free pass for TCPA violations, Justice Kavanaugh

explicitly states in Section III(B)(3) that “our decision today does not negate the liability of

parties who made robocalls covered by the robocall restriction.” AAPC at 2355 n. 12.

        Few statements could better or more succinctly refute Realgy’s entire argument, and so

Realgy spends a section of its Motion offering reasons why the Court should ignore it, none of

which is remotely convincing. Motion at 8-10. The statement appears in a section of the opinion

on severability formally joined by three justices (Kavanaugh, Alito, and Roberts) and endorsed

by four more in their respective concurrences. See AAPC at 2357 (Sotomayor Concurrence) (“I

agree that the offending provision is severable”); 2363 (Breyer Concurrence, joined by Justices

Ginsburg and Kagan) (“I agree with Justice Kavanaugh’s conclusion that the provision is

severable”).

        Second, contrary to what Defendant claims, holding that parties who made robocalls

unrelated to the Government Debt Exemption should still be liable under the TCPA comports

perfectly with long-standing precedent. For example, in Eberle v. People of State of Michigan,

232 U.S. 700, 34 S. Ct. 464 (1914), a Michigan “local option law” made it unlawful “to

manufacture or sell malt, vinous, spirituous, or intoxicating liquors in any county where a

majority of the electors vote in favor of prohibition.” Id. at 702. Through amendments passed 10

and 13 years, respectively, after the original law, “it was further provided that the act should not

be construed to ‘prohibit the sale of wine or cider made from home-grown fruit in quantities of

not less than 5 gallons, nor . . . to prohibit the manufacture of wine or cider, nor . . . to prohibit



                                                    5
the sale at wholesale of wine or cider manufactured in said [dry] county to parties who reside

outside of said county.’” Id. at 703. Defendants, who had been prosecuted under the law for

manufacturing beer, argued, inter alia, that their prosecution was unconstitutional on equal

treatment grounds because of the amendment permitting the sale of wine and cider, id. at 703-04,

the same reasoning Realgy uses to argue that it cannot be sued for patent TCPA violations

because of the Government Debt Exemption. The Supreme Court flatly rejected the argument,

holding that “[t]he original local option statute had been held to be constitutional, and prohibited,

without discrimination, the manufacture of all liquors. That valid act the defendants violated, and

their conviction cannot be set aside on the ground that some or all of the electors voted to make

the law operative in Jackson county under the supposition that, as wine could be manufactured,

the equal protection clause of the Constitution would make it likewise lawful to manufacture

beer and other liquors.” Id. at 706. Justice Kavanaugh’s footnote simply illustrates this maxim:

the violation of a validly enacted statute is not excused by the invalidity of an unrelated and

severable provision. This is particularly true when the invalid provision is an amendment added

years after the original law took force, as explained below in Section B.

       None of the authority Defendant cites contradicts this essential premise. Instead, the vast

majority of the cases to which Defendant points, standing for the proposition that an

unconstitutional law cannot be enforced, beg the very question: was the TCPA unconstitutional

in its entirety while the Government Debt Exemption was in effect? The answer is no as Eberle

and AAPC itself make clear, but Defendant’s caselaw presumes the answer is yes, and is

therefore not helpful. Motion at 8 (“These decisions unanimously recognize the fundamental

unfairness of imposing penalties for violations of a statute that was concededly

unconstitutional—and thus ‘void’—when the alleged violations occurred”). The TCPA was not



                                                 6
void when the allegations occurred, only the Government Debt Exemption was, as the AAPC

Court takes great pains to make explicit. Id. at 2355 (“In short, the correct result in this case is to

sever the 2015 government-debt exception and leave in place the longstanding robocall

restriction”) (emphasis added).

        Defendant’s analogy to Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct. 2183

(2020) is misplaced. In Seila, the relevant constitutional question was whether the Consumer

Financial Protection Bureau’s (“CFPB”) leadership by a single Director, who serves for a longer

term than the President and cannot be removed by the President except for inefficiency, neglect,

or malfeasance, violated separation of powers principles. Id. at 2191. The Court answered in the

affirmative, concluding that “[t]he CFPB Director’s insulation from removal by an accountable

President is enough to render the agency’s structure unconstitutional.” Id. at 2204. Because the

defendant had received a Civil Investigative Demand from a Director who was unconstitutionally

insulated from removal at the time, that action might need to be ratified by a new Acting Director

accountable to the President, a question the Court ultimately left for the lower court to address on

remand. Id. at 2208 (“The Government counters that the demand, though initially issued by a

Director unconstitutionally insulated from removal, can still be enforced on remand because it

has since been ratified by an Acting Director accountable to the President. The parties dispute

whether this alleged ratification in fact occurred and whether, if so, it is legally sufficient to cure

the constitutional defect in the original demand. That debate turns on case-specific factual and

legal questions not addressed below and not briefed here”).

        Defendant takes the ruling to mean that “[i]f the constitutionality of the statute posed no

problems to the viability of acts taken by the CFPB while its structure was unconstitutional, then

there would have been no need for the lower courts to determine the extent to which ratification



                                                   7
occurred and no need for the CFPB to ratify its own prior acts.” Motion at 12. But the issue in

Seila Law was whether acts taken specifically by a Director deemed to be unconstitutionally

appointed would need to be ratified, not whether the CFPB as a whole was a constitutional entity

(which the Court determined it was in severing the Director removal provisions specifically

while upholding the remainder of the Dodd-Frank Act establishing it). The constitutional

infirmity itself was the reason for the CFPB’s ratification of the Director’s prior acts; it was not,

as in AAPC, a separate, severed amendment that had no connection to the underlying illegal acts

themselves.

       B. The Severed Government Debt Exemption is an Invalid Amendatory Exception
          that Did Not Render the Entire TCPA Unconstitutional

       Defendant’s dubious position also ignores that the Government Debt Exemption was an

amendatory exception first added to the TCPA 24 years after its inception. “The rule that the

invalidity of a part of a statute does not extend to the whole statute unless the parts are

interdependent is especially applicable to amendments and amendatory acts. Usually, when an

amendatory exception to a statute proves unconstitutional, the original statute stands wholly

unaffected by it.” 16A Am. Jur. 2d Constitutional Law § 201 (emphasis added). In other words,

when a statute is on the books and then, at some later time, Congress adds an amendment that is

ultimately deemed unconstitutional, the amendment is treated as if it never occurred and the

original statute remains in full force as if never altered by the nullity. As the AAPC Court itself

explained:

               For example, in Eberle v. Michigan, the Court held that
               “discriminatory wine-and-cider amendments” added in 1899 and
               1903 were severable from the underlying 1889 state law generally
               prohibiting the manufacture of alcohol. 232 U.S. 700, 704–705, 34
               S.Ct. 464, 58 L.Ed. 803 (1914). In Truax, the Court ruled that a 1913
               amendment prohibiting Arizona courts from issuing injunctions in
               labor disputes was invalid and severable from the underlying 1901

                                                  8
               law authorizing Arizona courts to issue injunctions generally. 257
               U.S., at 341–342, 42 S.Ct. 124. In Frost, the Court concluded that a
               1925 amendment exempting certain corporations from making a
               showing of “public necessity” in order to obtain a cotton gin license
               was invalid and severable from the 1915 law that required that
               showing. 278 U.S., at 525–528, 49 S.Ct. 235. Echoing Marbury, the
               Court in Frost explained that an unconstitutional statutory
               amendment “is a nullity” and “void” when enacted, and for that
               reason has no effect on the original statute. 278 U.S., at 526–527, 49
               S.Ct. 235 (internal quotation marks omitted).

AAPC at 2353; see also Frost v. Corp. Comm'n, 278 U.S. 515, 526–27, 49 S. Ct. 235, 239, 73 L.

Ed. 483 (1929) (“Here it is conceded that the statute, before the amendment, was entirely valid.

When passed, it expressed the will of the Legislature which enacted it. Without an express

repeal, a different Legislature undertook to create an exception, but, since that body sought to

express its will by an amendment which, being unconstitutional, is a nullity and, therefore,

powerless to work any change in the existing statute, that statute must stand as the only valid

expression of the legislative intent”).

       This is the end of the inquiry: a century of unambiguous Supreme Court precedent holds

that the TCPA has, at all times, been the constitutional “valid expression of the legislative intent”

to prohibit harassing and invasive robocalls, with the severed Government Debt Exemption a

“nullity” that was “void when enacted” rather than a get-out-of-jail-free card. AAPC at 2356 (“In

1991, Congress enacted a general restriction on robocalls to cell phones. In 2015, Congress

carved out an exception that allowed robocalls made to collect government debt. In doing so,

Congress favored debt-collection speech over plaintiffs’ political speech. We hold that the 2015

government-debt exception added an unconstitutional exception to the law. We cure that

constitutional violation by invalidating the 2015 government-debt exception and severing it from

the remainder of the statute”).




                                                 9
Dated: August 24, 2020   Respectfully submitted,

                         SAVETT LAW OFFICES, LLC

                         By:    /s/ Adam T. Savett
                                Adam T. Savett

                         Adam T. Savett (VA73387)
                         adam@savettlaw.com
                         2764 Carole Lane
                         Allentown, PA 18104
                         Phone: (610) 621-4550
                         Fax: (610) 978-2970

                         Katrina Carroll
                         kcarroll@carlsonlynch.com
                         Kyle Shamberg
                         kshamberg@carlsonlynch.com
                         CARLSON LYNCH LLP
                         111 W. Washington Street
                         Suite 1240
                         Chicago, IL 60602
                         Phone: (312) 750-1265
                         Fax: (312) 483-1032

                         Counsel for Plaintiff and the Putative Classes




                           10
                              CERTIFICATE OF COMPLIANCE

       I hereby certify that PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT

REALGY, LLC’S MOTION TO DISMISS AMENDED COMPLAINT adheres to the page

limitations set forth in Local Rule 7.1(f).

                                                            /s/ Adam T. Savett
                                                             Adam T. Savett




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, by which notification of such filing was

electronically sent and served on all parties.

                                                            /s/ Adam T. Savett
                                                             Adam T. Savett




                                                 11
